 370DECISIONS OF NATIONAL LABOR RELATIONS BOARDMarin Dodge, Inc.; Francisco Dodge Center,Inc.andNickShmatovichMarin County LodgeNo. 238International Associa-tion of Machinists and AerospaceWorkers, AFL-CIOandNick Shmatovich.Cases 20-CA-7585 and20-CB-2687October 12, 1973DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS FANNING ANDPENELLOtions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent Employer, Marin Dodge,Inc.; Francisco Dodge Center,Inc., San Rafael, Cali-fornia, its officers,agents, successors,and assigns,shall take the action set forth in the said recommend-ed Order.DECISIONSTATEMENT OF THE CASEOn May 31, 1973, Administrative Law Judge Mar-tin S.Bennett issued the attached Decision in thisproceeding.Thereafter,the General Counsel and Re-spondent Employer filed exceptions and supportingbriefs.Pursuant to the provisions of Section3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thorityin this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order.2MARTIN S. BENNETT,AdministrativeLaw Judge:This mat-ter was heard at San Francisco,California, on April 3, 4,and 5,1973. Theamended complaints, issued March 28,1973,and based upon charges filedby Nick Shmatovich, anindividual,on June27, 1972,and March27, 1973,allegethat RespondentEmployer,Marin Dodge,Inc., herein Ma-rin, and FranciscoDodge Center,Inc., herein Francisco,has engaged in unfair labor practiceswithin themeaning ofSection 8(a)(3) and(1) of the Act,and that RespondentUnion,MarinCounty Lodge No.238, International Associ-ation of Machinistsand Aerospace Workers, AFL-CIO,has engaged in unfairlaborpractices within the meaning ofSection 8(b)(1)(A) of the Act.Briefs have been submitted bythe General Counsel and Respondents.Upon the entirerecordin the case, and from my observa-tion of thewitnesses, I makethe following:ORDERPursuant to Section 10(c),of the National LaborRelations Act, as amended,the National Labor Rela-FINDINGS OF FACTIJURISDICTIONAL FINDINGSiThe meeting referred to in sec. III, D, (8), of the Administrative LawJudge's Decision actually took place on February 10 rather than February20 as stated.The Respondent Employer and General Counsel have excepted to certaincredibility findings made by the Administrative Law Judge It is the Board'sestablished policy not to overrule an Administrative Law Judge's resolutionswith respect to credibility unless the clear preponderance of all of the relevantevidence convinces us that the resolutions are incorrect.StandardDry WallProducts,Inc,91NLRB 544, enfd.188 F 2d 362(C.A. 3, 1951).We havecarefully examined the record and find no basis for reversing his findings2 in its exceptions the Respondent Employer contends that this Boardshould defer to the decision reached by the Board of Adjustment pursuantto the contract between it and the Respondent Union.The AdministrativeLaw Judge refused to defer on the groundthatthe unfair labor practiceaspects of the case were not presented to thatboard.We also note that whilethe evidence as to the 8(b)(1) allegations of the complaint was not deemedsufficient by the Administrative Law Judge to support a finding of a violationof the Union's duty fairly to represent the ChargingParty,there is nonethe-less evidence of some friction and animosity between the Union and theCharging Party, arising in part out of past differences and in part out of somefoot-dragging by the Union in pursuing Shmatovich's grievance,a reluctanceby the Union to make full and free disclosure to the grievant of theEmployer's letter detailing the reasons for his termination,a misunderstand-ing, at the very least,between Shmatovich and the business agent concerningthe matter of subpenas for witnessess;and other circumstances which castserious doubt as to whether Shmatovich's and the Union's interests were fullyaligned and even cast some shadow over the fairness of the proceeding.Under all of these circumstances,we are not persuaded that it would effectu-ate the policies of the Act for us to rest content with the results of thearbitration proceeding here,and we are of the view that this is an appropriatecase for the exercise of our jurisdictionMarin Dodge,Inc., aCaliforniacorporation,was en-gaged in the retail sale and repair of new and used cars atSan Rafael,California,untilJanuary 1, 1973.On that date,FranciscoDodge Center,Inc., a Delaware corporation, as-sumed that business with identical equipment and person-nel at the same location.It is undisputed,and I find, thatFrancisco is a successor to Marin.During the calendar year1972, Mann enjoyedgross reve-nues in excess of $500,000 and received goods and suppliesvalued in excess of $50,000 directlyfrom suppliers locatedoutside the Stateof California.From January 1 throughFebruary 28, 1973,Franciscoenjoyedgross revenues in theamount of$485,412, whichproject in excess of $500,000 perannum.During the sameperiod,it purchased and receivedgoods and supplies valued in excess of $10,000 directly fromsuppliers locatedoutside theStateof California, which pro-ject in excessof $50,000 per annum.I find that the opera-tions of RespondentEmployer affectcommerce within themeaning of Section2(6) and (7) of the Act.H. THE LABORORGANIZATION INVOLVEDMarinCounty Lodge No. 238,International AssociationofMachinists and Aerospace Workers,AFL-CIO,is a la-206 NLRB No. 87 MARIN DODGE, INC.371bor organization within the meaning of Section 2(5) of theAct.HL THE ALLEGED UNFAIR LABOR PRACTICESA. The Issues; BackgroundThe General Counsel alleges, in the case against Respon-dent Employer, that Nick Shmatovich, the charging party,was discharged on or about January 26, 1972, because of hisunion concerted activities, this within the meaning of Sec-tion 8(a)(3) and(1) of the Act.In the case against Respon-dent Union,it isalleged that the latter did not thereafterfulfill its duty of fair representation in processing a griev-ance resulting from the discharge of Shmatovich, this withinthe meaning of Section8(b)(1)(A) of the Act.It is deemed in order to set forth at this point certainlanguage in the current contract between Respondent Em-ployeras a memberof Marin County Motor CarDealers,Independent Garage Owners and Parts Houses, and Re-spondent Union covering mechanics working at the timematerial herein. The arbitration clause in that agreementprovides that any differences not previously adjusted are tobe referred to the business representative of the Union andthe Employer for adjustment. All complaints relating todismissals must be filed with the Employer in writing within10 working days. If a settlement is not reached within 5working days, the matter is then submitted to a board ofadjustment. The latter consists of two members appointedby the Employer and two members appointed by the Union.If a majority of these appointees do not agree upon a settle-ment within 5 working days, a neutral chairman is thenselected by the four members and these five constitute aboard of arbitration with final and binding authority.As treated below, the discharge of Nick Shmatovich washeard by a four-man board of adjustment and unanimouslyresolved adversely to him. UnderSpielbergManufacturingCompany,112 NLRB 1080, the Board will defer to anarbitrator's award under certain specified circumstances.The General Counsel has directed attention to an addedcriterion, much in point with the instant problem, where thecourt approved a holding that the Board may look behindan award when the arbitrator did not treat with the allegedunfair labor practice aspects of the case or where they werenot presented to him.John Klann Moving and Trucking Com-pany v. N.L.R.B.,411 F.2d 261 (C.A. 6, 1969), cert. denied396 U.S. 833 (1969).B.The Case Against Respondent EmployerNick Shmatovich was hired as a journeyman mechanic byMarin in September 1969 at the prevailing union scale.Shortly thereafter, either in January or February 1970, hewas granted an increase of 15 cents per hour above unionscale, this due to his superior ability. It is undenied that atthe time of his discharge that he was the only mechanicenjoying wages above union scale. Indeed, a witness forRespondent Union herein, and also a union appointee tothe board of adjustment, Richard Gommeringer, testifiedthat it is rare for one to be paid over union scale and thatthis generallystemsfrom superior ability as a mechanic.According to Shmatovich's uncontroverted testimony,and I so find, he was active in the affairs of RespondentUnion. He was elected as president of the local in February1971 and served in that capacity until approximately 2weeks before his discharge on January 26, 1972. It wouldseem that the catalyst that precipitated his discharge was thehire of a new service manager by management, one DarrellAbernathy, in December 1971; the latter was the immediatesupervisor of Shmatovich.The General Counsel relies herein upon a number ofincidents involving Shmatovich and Abernathy, directly orindirectly, which, it is urged, constitute Section 7 protectedactivities. These allegedly were the true factors motivatingRespondent in the discharge of Shmatovich on January 26,1972; on that date, a towel rack was torn from the wall inthe men's room by Shmatovich, deliberately or unavoidablyaccording to the parties, and the General Counsel allegesthat this was seized upon by Abernathy as a pretext forousting Shmatovich from the shop.Shmatovich, on this record, and as he appeared beforeme, was manifestly an outspoken person, but this does notdetract from his protected status under Section 7 of the Actifhe has engaged in activities thereunder. The followingincidents are relied upon by the General Counsel:(1)As noted, Abernathy was hiredas service manager inDecember 1971. Later that month, Shmatovich approachedhim and complained that a lubrication man, not a memberof the Union but under Teamster jurisdiction, was perform-ing work in violation of the contract between Respondentand the Union. Abernathy, according to Shmatovich, re-plied this was of no concern to the latter. Of direct interestherein, as well as below, is the claim of Shmatovich thatShop Steward Clyde Robinson was ineffectual and some-what unwilling to process matters of this nature.(2)While not a matter of the greatest moment, the con-tract between the parties provides that paychecks are to bedelivered prior to 2 p.m. on Friday. According to Shmato-vich, he went to Abernathy on Friday and complainedabout late delivery of the checks. Abernathy allegedly re-plied that, as the men were paid regularly, there should beno concern about late paychecks. This practice of late pay-checks allegedly continued regularly until the time of thedischarge of Shmatovich. Abernathy admittedly was awareof the complaint; he claimed that on one such occasion thechecks were distributed at 2:05 p.m.(3)According to the uncontroverted testimony of Shma-tovich, and I so find, at the beginning of January 1972, hewas off sick for 5 days. The contract provides that after 2days of illness, absent hospitalization, one is entitled to sickpay up to 5 days. Upon his return, Shmatovich asked Aber-nathy about his sick-pay check and the latter replied that hewould take care of it. One day later, Shmatovich repeatedhis inquiry. Abernathy responded that he hadnot gottenaround to the matter; Shmatovich had not been at work,and that there was no reason for him to be paid. Shmatovichthereafter displayed the sick leave provisions of the contracttoAbernathy and insisted that he had this sumcoming.Abernathy was visibly upset, stated that he would look intothe matter, and, that Friday, Shmatovich received his sick-pay check; this was about 2 weeks prior to his discharge.(4)On Monday, January 24, Shmatovich went to Aber- 372DECISIONS OF NATIONAL LABOR RELATIONS BOARDnathy with another grievance. Employee Ron Davis hadworked on Sunday, January 16, allegedly installing smogcontrol devices; that Davis had mentioned this to Shmato-vich is uncontroverted. The basis of the Shmatovich gripewas that the contract provided that all overtime work wasto be distributed equally to all members of the shop withdouble time for Sunday work, and this was not being done.Abernathy denied that Davis worked on Sundays, but con-ceded that this was possible. He claimed that, because of thedistance he l1ved from the shop, he never visited it on Sun-day. But a General Counsel's exhibit denotes that a carregistered to Abernathy received a smog control devicefrom Davis on Sunday, January 16)(5)According to Shmatovich, he also complained on theforegoing occasion that Respondent was violating a sectionof the contract in that overtime work was given to only oneof the three members of the body shop, rather than beingspread around; -lie claimed that this had_been put to him bythe other two men in the body shop and that he duly relayedthis to Abernathy. This, of course, ties in with the evidencethat Shop Steward Robinson was ineffectual or nonopera-tive inareas as this.Several days before his discharge, Shmatovich was calledto the office of Len Huston, the owner of Respondent. Thelatter, according to the uncontroverted testimony of Shma-tovich, and I so find, discussed shop problems with him, inessencethe various matters that Shmatovich had previouslyraised with Abernathy. That this rankled Abernathy isshown by his subsequent testimony before the board ofadjustment that Shmatovich, when he believed that some-thing was wrong in the shop, would go to the men or toHuston rather than to Abernathy.Turning to the key incident of January 25, the testimonyof Shmatovich and employee Royce Johnsonis insubstan-tial agreement. They were in the upstairs restroom at noon.There are two towel dispensers on one wall and a third onanother. The latter towel dispenser, for some time, had beendifficult to operate.It isa type whichcontainsa long clothtowel that,circulatesion two rollers and the clean portion isexposed when one pulls the towel downward. This particu-lar dispenser did not function well and it was necessary tojerk hard on the towel to move it down. Over a period oftime, the fourscrewswhich held the dispenser to the wallhad become loose and, as a result, the dispenser sagged fromthe wall.As Johnson put it, he entered the employ of Respondentapproximately I month earlier on December 27 and, as ofthat date, the towel dispenser was difficult to operate andwas loosefrom the wall. On this particular occasion, Shmatovich pulled on the towel dispenser and it fell from the wallto the floor. In Johnson's observation, Shmatovich was notangry or upset at the time.Abernathy presented a vastly different version of the inci-dent.He and Shmatovich allegedly met in his office at 4p.m. that day concerning the manner in which Shmatovichconductedhimself inthe shop. Shmatovich, in turn, flatlydenied that such a'meeting took place.Abernathy claimed that about 30 minutes later, at ap-1This,of course,is not inconsistentwith Abernathyhaving left the vehiclein the shop.proximately 4:30 p.m., Shop Steward Clyde Robinson in-formed him that the towel dispenser had been torn from thewall.Robinson had not seen or heard the incident, butreported that Shmatovich was the only person remainingupstairs at the time. Without any investigation, Abernathydecided to terminate Shmatovich, immediately telephonedBusinessRepresentative Bevan of the Union, and so ad-vised him. On the morning of January 26, Shmatovich re-ported for work and was asked by Abernathy if he had tornoff the towel dispenser. Shmatovich denied this, stating thatit had fallen from the wall. Abernathy then stated that hehad had it with Shmatovich and that the latter was fired. Headvanced no other reason, although he stated that Bevanhad an entire file of complaints about Shmatovich.In a subsequent letter to the Union, Abernathy not onlyadverted to the towel dispenser incident, but advanced anumber of other alleged reasons for the discharge. Xis clear,and I find, however, that, but for the towel dispenser inci-dent, Shmatovich would not have been discharged on Janu-ary 26. I credit the testimony of Shmatovich and Johnsonas to the timing of the incident at noon and as to the circum-stancesthereof. Johnson, it may be noted, was the mostneutral of all involved herein. I also find that Shmatovichhad not been in the office of Abernathy prior to the towelincident.2 Abernathy seized upon the explanationpresentedby Robinson and decided forthwith to discharge Shmato-vich without any investigation and prior to talking with theman, despite his admitted knowledge that the dispenser rackwas loose.The record amply demonstrates that Shmatovich waszealous to safeguard the rights of the men covered by thecontract. He did not fare well with the shop steward whomhe, as well-as others, considered to be ineffectual. While thesubsequent letter to the Union and the later hearing raiseda number of areas of disenchantment with Shmatovich,none of these had been taken up with him, save for the towelincident.The testimony of James Johnson, the predecessor of Ab-ernathy, contains nothing but praise for the ability of Shma-tovich and confirms the passiveness of Steward Robinson.This, of course, is reflected in the fact that Shmatovich wasthe only mechanic paid above the union scale and evenAbernathy rated him as a good mechanic. While Shmato-vich was zealous, and his appearance before meconfirmsthis, his conduct did not approacha stage ofinsubordina-tion which would appropriately render him subject to disci-pline.In a postdischarge letter to the Union, Abernathy re-ferred to Shmatovich as a "chronic instigator." I concludeon this record that this refers to his insistence that Respon-dent abide by the terms of the contract. And the towelincident occurred directly after Shmatovich complained toAbernathy about the allotment of overtime work and histalk with the owner, Huston. In addition, I find, accordingto the uncontroverted testimony of Royce Johnson, thatimmediately after the discharge Abernathy spoke with themen. He told them that he had just gotten rid of one man2 Abernathy, no longer with Respondent,was a vague witness whose recol-lection ina number ofareas wasmost faulty;this was in marked contrastto his specific testimony before the board of adjustmentwhile hewasstill inthe-employof Respondent Employer MARIN DODGE, INC.373he had been wanting to fire since he,Abernathy,came tothe shop, that he could fireanyman in the shop, that theUnion would back him up, and that the men would have toshape up. I find, on a preponderance of the evidence, thatthe reason assigned on January 26 for the discharge ofShmatovich was pretextual. I further find that he was dis-charged because of his union and concerted activities withinthe meaning of Section 8(a)(3) and(1) of the Act.C. The Board of Adjustment ProceedingShmatovich promptly grieved over his discharge underthe contract and the case was heard on February 22, 1972,by a four-man board of adjustment. What was litigated onthat occasion was, in essence,a six-count statement fromAbernathy as to the reasons for the "disciplinary" termina-tion of Shmatovich. This is reflected in a letter sent to theUnion after the discharge. The reasonsare, in essence, (1)he did not wish to abide by shop rules despite repeatedwarnings and reprimands; (2) he chose to underrate theservice department and voiced low opinions thereof in frontof the public, department heads, and coworkers; (3) he usedprofanity at work in the presence of both the public andcoworkers; (4) he could not get along with his coworkersunless he had the"upper hand"in all decisions and hisattitude toward department heads was insulting; (5) whenreprimanded or asked to do something, he would lose con-trol of his temper and would throw about objects such astools; and (6) the towel dispenser incident, alleging that thisresulted from a temper tantrum,this causing considerableproperty damage. Abernathy contended in the letter, as hedid here, that the last incident occurred after a conversationin hisoffice, at which time Shmatovich stormed out. Aber-nathy also described him as a chronic instigator who wasforever "riling up" other employees.As is readily apparent, none of these items were discussedon January 26 with Shmatovich, except for the towel dis-penser incident. The board of adjustment unanimously up-held the discharge. The 37-page transcript of this hearing,not all testimony,is in evidence and is silent as to any unionor concerted activities on the part of Shmatovich, as hereto-fore set forth. The testimony was directed substantially toitemsother than the towel dispenser which was adverted tobriefly .3As for the towel dispenser incident, Robinson testifiedthat he didnot see itpulled from the wall, but saw it on thefloor at approximately 4:35 p.m. Abernathy testified aboutthe extent of the damage to the wall. He asked Shmatovichabout the incident, and the latter allegedly contended thatit fell off when he dried his hands.Robinson testified thathe had seen Shmatovich in Abernathy's office, but his latertestimony is in essence that he was uncertain as to the day.InSpielbergManufacturing Company, supra,the Boardindicated that it would defer to an arbitration award where(1) the proceedings were fair and regular; (2) all parties3It is interesting to note that Shop StewardClydeRobinson,who testifiedextensively against Shmatovich at the February 22 hearing, contended thatthe predecessor of Abernathy,Jim [Johnson],had trouble with Shmatovich.This is diametrically contradicted by the testimony of Johnson describedabove.agreed to be bound; and (3) the decision was not repugnantto the purposes and policies of the Act. The General Coun-sel has directed attention toJohn Klann Moving and Truck-ing Company v. N.L.KB., supra.As noted, the court thereapproved a holding that the Board may look behind anarbitrator's award where the latter did not consider thespecific factor which resulted in the unfair labor practice.And, inAirco Industrial Gases-Pacific, a Division of AirReductionCompany, Incorporated195 NLRB 676, an em-ployeewho was discharged, allegedly for poor work,claimed that it was based upon his union activity. The dis-charge was upheld in arbitration, but the Board refused todefer to the award because the issue of employerdiscrimina-torymotive was not resolved in the arbitration. See alsoFleet Distributing Service, Inc.,200 NLRB No. 35.As set forth, the hearing before the board of adjustmentrevolved almost entirely around the allegations about thepoor work of Shmatovich,his temperament,and other hab-its. I find, therefore, in agreement with the General Counsel,that the concerted or union activity issues were not litigatedby the parties; the Board, therefore, should not defer to thedecision of the board of adjustment.D. The Case Against Respondent UnionThe General Counsel has alleged that Respondent Union(1)mishandled the grievance of Shmatovich and (2)breached its duty of fair representation because of his inter-nal union activities,all this within'the meaning of Section8(b)(1)(A) of the Act.As an initial premise, it is settled that a labor organizationviolates its duty of fair representation when it is guilty ofbad faith in handling a grievance for a member or treats itin an arbitrary or perfunctory manner.Vaca v. Sipes,386U.S. 171 (1967) 4 The General Counsel has also urged theapplicability ofRetana v. Local 14, Apartment, Motel, Hoteland Elevator Operators Union,453 F.2d 1018, 1023 (C.A. 9,1972), andGriffin v. United Automobile Workers of America,469 F.2d 181 (C.A. 4, 1972).In the formercase, the Ninth Circuit decreed that therewas a "broad and demanding" duty to pursue a course ofaction that was not unreasonable and arbitrary, indepen-dently of any hostile motive. And, in the latter case, thecourt found fault, without any motive, when a grievancewas pursued with the person who had discharged the griev-ant.The General Counsel has adduced in detail the followingevidence in support of his position:(1) Shmatovich was president of Respondent Unionfrom February 1971 until approximately 2 weeks prior to hisdischarge on January 26, 1972. He claimed that during thisperiod he clashed with Business Representative Bevan as towho would chair meetings relating to contract negotiations.(2)According to Shmatovich, he questioned certain ex-penses of Bevan incurred on a trip to Montana on unionbusiness for which Bevan produced no receipts.Bevan testi-fied that he had no recollection of the incident.(3) Shmatovich allegedly complained to Bevan about4 Although in that case,the Court found no fault on the part of a labororganization which decided not to take a grievance to a fifth step of arbitra-tion. 374DECISIONS OF NATIONAL LABOR RELATIONS BOARDlate paychecks and the use of the lube man in the shop.After conferring with Service Manager Abernathy,Bevan,according to Shmatovich, told him that Abernathy deniedany violation of the contract.(4)Bevan was tardy in filing the grievance resulting fromthe discharge of Shmatovich and allegedly did not do sountil prodded by a letter dated February 4 from an attorneyretained by Shmatovich. This letter is in evidence.(5)On February 8, Shmatovich finally obtained fromBevan the information that a letter had been received fromRespondent Employer detailing the reasons for his dis-charge; the content of this letter, dated January 26, has beenset forth above.(6)According to Shmatovich, at a general membershipmeeting of Respondent Union on February 10, he asked tosee the above letter and Bevan replied that, on advice ofcounsel,he could not show it to him.(7)On February 16, according to Shmatovich and hiswife, they met with Bevan at the office of RespondentUnion. Again, on advice of counsel, according to Shmato-vich, Bevan advised him that he could read the letter butcould not make notes or copy it or take it from the room.According to Bevan, he had previously been advised bycounsel inother cases never to give out any informationuntil after the grievance hearings.(8)At the February 20 general membershipmeeting, Be-van advised Shmatovich that he had appointed RecordingSecretary Richard Coleman of the Union and RichardGommeringer as the two union representatives on theBoard. Shmatovich testified that he objected on the basisthat he wanted to participate in the selection of the twounion representatives and, more particularly, to the choiceof Coleman. According to Shmatovich, he and Colemanhad "political differences" and Coleman, as recording sec-retary of the Union, opened mail directed to PresidentShmatovich of the Union. Accordingto Bevan,Colemanhad sat upon a number of such boards in the past, he knewof no frictidn between Coleman and Shmatovich, and Gom-meringerwas a knowledgeable shop steward who attendedunion meetings.(9) Shmatovich and his wife claim that Bevan assuredthem that they could "subpoena"witnessesand they laterlearned otherwise. Needless to say, such a power does notexist.According to Mrs. Shmatovich, the word subpoenawas used and not the word summons. According to Bevan,he told Shmatovich that if the case went to the ultimatestage of arbitration (with the fifth neutral memberpresent)he would have the right to subpoenawitnesses.(10)According to Shmatovich, he had previously askedemployees Royce Johnson and Bill Cross to testify in hisbehalf. They responded that they would do so only pursuantto a subpoena.(11) The General Counsel points to the testimony of Be-van that he did not inform Board Member Coleman of theobjection of Shmatovich to his serving on the board untilafter the hearing. Coleman's testimony lends itself to a find-ing that this could have either been before or after thehearing.(12) The hearing was postponedseveral times.Accordingto Shmatovich, he telephoned Bevan early on the morningof February 22 and discovered for the first time that thehearing was to be held that very day.(13) The General Counselstressesthat at the February22 hearing Shmatovich had to share a copy of the chargesagainst him with a representative of the Employer. Thetranscript reveals that the latter clearly proffered this to himand, further, that Bevan proffered his copy and that bothwere available to Shmatovich.(14) The General Counsel has stressed that Shmatovichwished two witnesses, Johnson and Cross, to testify in hisbehalf on the afternoon of the hearing. Bevan asked Aber-nathy, who was returning to the shop, to so advise them.Abernathy did so; the two men asked if they were requiredto appear; Abernathy replied in the negative and they optedagainst it. According to Bevan, this is par for the course foremployees who generally do not wish to become involved.Itmay well be inferred that they were either reluctant toantagonize their employer or, on the other hand, to presenttestimony adverse to Shmatovich.In behalf of Respondent Union, the transcript of theearlier hearing demonstrates that Shop Steward Robinsonpresented grievous testimony against Shmatovich. That hedid so cannot be faulted against Respondent Union becausethe simple answer is that Respondent Employer relied uponhis testimony.Moreover, the transcript reveals thatBevan,probablyaware of the nature of Robinson's testimony, moved that hebe excluded from the hearing until he testified and this wasdone.The General Counsel has attempted to attach opprobri-um to Respondent Union in that there was a reference atthe hearing to an earlier incident involving Shmatovich. Butthe transcript readily discloses, as I read it, that Bevan stop-ped and successfully confined the issue to those mattersraised by Respondent Employer in its letter of January 26and restricted the scope of the hearing.In addition, Shmatovich, an alert and manifestlyan intel-ligent witness before me, defended himself quite well at theboard of adjustment hearing, as isreflected in the transcript.Indeed, as before me, he was a most articulate participant.It is also noteworthy, as Bevan uncontrovertedly testified,that there had been some 40 hearings of this nature in recentyears under the contract and that no grievant has ever at-tempted to select a union representative to appear on theBoard.While the case is not entirely free from doubt, I believethatBusinessRepresentativeBevan, although perhapssomewhat negative to Shmatovich, did not unfairly repre-sent him at the board of adjustment hearing. Indeed, thetranscript reveals that it was a somewhat loosely held infor-mal proceeding with Shmatovich, as stated, well and articu-lately defending himself. I find, in view of the foregoing,that Respondent Union has not engaged in unfair laborpractices within the meaning of Section 8(b)(1)(A) of theAct. SeeSzczesny v. Montgomery Ward & Co.,83 LRRM2041 (C.A. 7, 1973).Upon the basis of the foregoing findings of fact, and uponthe entire record in the case, I make the following:CONCLUSIONS OF LAW1.Marin Dodge, Inc.; Francisco Dodge Center,Inc., is MARIN DODGE, INC.375an employer within the meaning of Section 2(2) of the Act.2.Marin County Lodge No. 238, International Associa-tion of Machinists and Aerospace Workers, AFL-CIO, is alabor organization within the meaning of Section 2(5) of theAct.3.By discharging Nick Shmatovich for engaging inunion and concerted activities, Respondent has engaged inunfair labor practices within the meaning of Section 8(a)(3)of the Act.4.By the foregoing, Respondent has engaged in unfairlabor practices within the meaning of Section 8(a)(1) of theAct.5.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.6.Marin County Lodge No. 238, International Associa-tion of Machinists and Aerospace Workers, AFL-CIO, hasnot engaged in unfair labor practices within the meaning ofSection 8(b)(1)(A) of the Act.THE REMEDYHaving found that Respondent Employer has engaged inunfair labor practices, I shall recommend that it cease anddesist therefrom and take certain affirmative action de-signed to effectuate the policies of the Act.It has been found that Respondent has violated Section8(a)(3) and (1) of the Act by discriminatorily dischargingNick Shmatovich. I shall, therefore, recommend that Re-spondent offer him immediate and full reinstatement to hisformer job, or, if this job no longer exists, to a substantiallyequivalent position, without prejudice to his seniority orother rights and privileges. SeeThe Chase National Bank ofthe City of New York, San Juan, Puerto Rico Branch,65NLRB 827.I shall further recommend that Respondent make himwhole for any loss of earnings he may have suffered as aresult of his discharge by payment of a sum of money equalto that he normally would have earned from said date to thedate of Respondent's offer of reinstatement, less net earn-ings, with backpay and interest thereon to be computed inthe manner prescribed by the Board inF.W.WoolworthCompany,90 NLRB 289, andIsis Plumbing & Heating Co.,138 NLRB 716.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:straining, or coercing employees in the exercise of the rightsguaranteed under Section 7 of the National Labor RelationsAct, except to the extent such rights may be affected by anagreement requiring membership in a labor organization asa condition of employment, as authorized by Section 8(a)(3)of the Act,2.Take the following affirmative action which is deemednecessary to effectuate the policies of the Act:(a)Offer Nick Shmatovich immediate and full reinstate-ment to his former job or, if this job no longer exists, to asubstantially equivalent position, without prejudice to sen-iority or other rights and privileges, and make him whole forany loss of pay suffered by reason of the discriminationagainst him in the manner, provided above in the sectionentitled "The Remedy."(b) Preserve and make available to the National LaborRelations Board and its agents, upon request, for examina-tion and copying, all payroll records, social security pay-ment records, timecards, personnel records and reports, andallother records necessary to determine the amount ofbackpay due under the terms of this Order.(c)Post at its premises at San Rafael, California, copiesof the attached notice marked "Appendix." 6 Copies of saidnotice, on forms provided by the Regional Director forRegion 20, after being duly signed by Respondent, shall beposted by it immediately upon receipt thereof and be main-tained for 60 consecutive days thereafter in conspicuousplaces, including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken by Re-spondent to insure that said notices are not altered, defaced,or covered by any other material.(d)Notify the Regional Director for Region 20, in writ-ing, within 20 days from the date of this Order, what stepsithas taken to comply herewith.5 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes.6 In the event that the Board's Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board "APPENDIXORDER5Respondent, Marin Dodge, Inc.; Francisco Dodge Cen-ter, Inc., San Rafael, California, its officers, agents, succes-sors, and assigns, shall:1.Cease and desist from:(a)Discouraging membership in, or activity in behalf of,Marin County Lodge No. 238, International Association ofMachinists and Aerospace Workers, AFL-CIO, or anyother labor organization of its employees, by discriminatingin regard to hire or tenure of employment, or any term orcondition thereof.(b) In any like or related manner interfering with, re-NOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL offer Nick Shmatovich immediate and fullreinstatement to his former job, or, if this job no longerexists, to a substantially equivalent position, withoutprejudice to his seniority and other rights and privileg-es, and we will make him whole for any loss of wagessuffered as a result of our discrimination against him. 376DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT discourage membership in, or activity inbehalf of,Marin County Lodge No. 238, InternationalAssociation of Machinists and Aerospace Workers,AFL-CIO,or any other labor organization of our em-ployees, by discharging employees,or by discriminat-ing in any manner,in regard to hire or tenure ofemployment or any term or condition thereof.WE WILL NOT in any like or related manner interferewith,restrain,or coerce our employees in the exerciseof the rights guaranteed under Section 7 of the Nation-al Labor Relations Act.All our employees are free to become or remain, orrefrain from becoming or remaining,members of theabove-named or any other labor organization, exceptto the extent such right may be affected by an agree-ment requiring membership in a labor organization asa condition of employment,as authorized by Section8(a)(3) of the Act.DatedByINC(Employer)MARIN DODGE, INCFRANCISCODODGECENTER,(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material. Any questions concerningthis notice or compliance with its provisions may be direct-ed to the Board's Office, 13018 Federal Building, Box 36047, 450 Golden Gate Avenue, San Francisco, California94102, Telephone 415-556-0335.